Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Secondino (US Patent no. 7306107, applicant’s previous patent) in view of Boo (US Publication no. 20210087832 ). Secondino, applicant’s previous patent clearly discloses an organizer wall panel assembly comprising all the claimed features of applicant’s invention as illustrated below. Additionally, Secondino discloses the arm member (28) including a horizontally extending notch (29, figure 2 and further illustrated below) wherein the bottom panel edge portion including a rearward projection (42, see illustration below) adapted for resiliently mated positioning in the notch (29, figure 2 and further illustrated below) of the next lower panel positioned adjacent thereto; and wherein the rearward projection/ curved end (42) of the cover flange/leg (40) “snaps into the recess (29) of the previously secured organizer panel’s (10) lower hollow leg profile (28) using light pressure” (column 3, lines 28-31) which in essence indicate that the connection is a resilient mated positioning.  Such resilient mated positioning indicates that the bottom panel edge portion (42)  being resiliently deformable between an unbiased position (before snapping into the recess or notch 29), and a biased position (after projection 42 is snapped into recess with “light pressure” as discussed in Secondino, column 3, lines 28-31) wherein the bottom edge portion is moved towards coplanar alignment with the second plane.  
  

    PNG
    media_image1.png
    822
    1307
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    890
    1391
    media_image2.png
    Greyscale



However, Secondino does not disclose the covering flange portion tapering rearwardly to a bottom panel edge portion, wherein the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane.  
Boo discloses interlocking panel assembly (figures 1-5 and figure 9) comprising a covering flange portion (7, figure 9) tapering rearwardly (73 towards 12, figure 9) to a bottom panel edge portion (3), the bottom panel edge portion (7) being resiliently deformable between an unbiased position (figure 9), wherein the bottom panel edge portion is spaced rearwardly from the second plane (13), and a biased position wherein the bottom panel edge portion is moved towards coplanar alignment with the second plane (13, figure 5B).  Such arrangement “…increases the flexing of the locking strip 7 during assembly of the first and second panels 1, 2 and makes the assembly easier.” (see paragraph [0065]).   
It would have been obvious to one of ordinary skilled in the art to have modify the covering flange portion of Secondino such that the covering flange tapering rearwardly to a bottom panel edge portion wherein the bottom panel edge portion being resiliently deformable between an unbiased position to a biased portion increases the flexing of the covering flange portion during assembly of the first and second panels to make the assembly easier as taught to be desirable by Boo. 
Secondino and Boo combined does not disclose wherein the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane.   However, Boo discloses  “ [0068] The ratio between the length B of the recess 74 and the distance Q may be within the range of about 0.1 to about 0.9, preferably about 0.2 to about 0.6, more preferably about 0.35. The ratios are great enough to allow an easy assembling and small enough to allow a sufficient locking strength. A ratio of 0.9 may provide an easier assembling and a ratio of 0.1 may provide a higher locking strength. The preferred ratio can depend on e.g. the material of the locking strip.
[0069] The recess 74 may have a height A within the range of 0.10 mm to about 0.50 mm, preferably about 0.15 mm to about 0.40 mm, more preferably about 0.20 mm to about 0.30 mm. The values are high enough to allow an easy assembling and low enough to allow a sufficient locking strength. A height A of 0.5 mm may provide an easier assembling and a height A of 0.1 mm may provide a higher locking strength. The preferred value can depend on e.g. the material of the locking strip.”
It would have been obvious to one of ordinary skilled in the art to have modify the bottom edge portion of Secondino and Boo combined such that the bottom edge portion is spaced a distance selected at between about 0.03 inches and 0.15 inches, preferably about 0.04 inches and 0.1 inches, rearwardly from the second plane depending on the type of material as taught by Boo.  Such provision can be achieved without undue experimentation.
Furthermore, regarding claim 20, Secondino discloses wherein the fastener pierceable body  (12, figures 1 and 2) is further provided with a V-shaped notch (23, figure 1), and in the installed position of a plurality of the panels (10, figure 4) the mechanical fasteners (22, figure 4) are secured through the V-shaped notches.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pervan et al (US publication no. 20090133353 ) further demonstrate the covering flange portion tapering rearwardly to a bottom panel edge portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc